133 F.3d 931
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ray WATSON, Plaintiff-Appellant,v.UNIVERSITY MEDICAL CENTER;  Mike Parker;  Bill Andrws,Defendants-Appellees.
No. 96-17029.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 15, 1997.**Decided Dec. 17, 1997.

Before:  SNEED, LEAVY, and TROTT, Circuit Judges.


1
MEMORANDUM*


2
Ray Watson appeals pro se the district court's summary judgment in favor of defendants in his action alleging race discrimination in employment.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  After a de novo review of the record, see Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir.), cert. denied, 1997 WL 592548 (U.S. Dec. 1, 1997) (No. 97-504), we affirm for the reasons stated in the district court's order entered on September 6, 1996.


3
Because Watson is not a prisoner proceeding pro se, his contention regarding notification of the requirements of Fed.R.Civ.P. 56 lacks merit.  See Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir.1988).


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without:  oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3